[exhibit105-19xf7v1075xre001.jpg]
Non-Florida Property Catastrophe Excess of Loss Reinsurance Contract Effective:
July 1, 2019 FedNat Insurance Company Sunrise, Florida _______________________
Certain identified information has been omitted from this exhibit because it is
not material and would be competitively harmful if publicly disclosed.
Redactions are indicated by [***]. 19\F7V1075



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre002.jpg]
Table of Contents Article Page 1 Classes of Business Reinsured 1 2 Commencement
and Termination 1 3 Territory 3 4 Exclusions 3 5 Retention and Limit 4 6 Other
Reinsurance 5 7 Definitions 5 8 Loss Occurrence 6 9 Loss Notices and Settlements
7 10 Cash Call 7 11 Salvage and Subrogation 7 12 Reinsurance Premium 8 13
Sanctions 8 14 Late Payments 8 15 Offset 10 16 Access to Records 10 17 Liability
of the Reinsurer 10 18 Net Retained Lines (BRMA 32E) 10 19 Errors and Omissions
(BRMA 14F) 11 20 Currency (BRMA 12A) 11 21 Taxes (BRMA 50B) 11 22 Federal Excise
Tax (BRMA 17D) 11 23 Foreign Account Tax Compliance Act 12 24 Reserves 12 25
Insolvency 13 26 Arbitration 14 27 Service of Suit (BRMA 49C) 15 28 Severability
(BRMA 72E) 15 29 Governing Law (BRMA 71B) 15 30 Confidentiality 15 31 Non-Waiver
17 32 Notices and Contract Execution 17 33 Intermediary 17 19\F7V1075



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre003.jpg]
Non-Florida Property Catastrophe Excess of Loss Reinsurance Contract Effective:
July 1, 2019 entered into by and between FedNat Insurance Company Sunrise,
Florida (hereinafter referred to as the "Company") and The Subscribing
Reinsurer(s) Executing the Interests and Liabilities Agreement(s) Attached
Hereto (hereinafter referred to as the "Reinsurer") Article 1 - Classes of
Business Reinsured By this Contract the Reinsurer agrees to reinsure the excess
liability arising out of any hurricane named at the time of landfall which may
accrue to the Company under its policies in force at the effective time and date
hereof or issued or renewed at or after that time and date, and classified by
the Company as Property business, including but not limited to, Dwelling Fire,
Inland Marine, Mobile Home, Commercial and Homeowners business (including any
business assumed from Citizens Property Insurance Corporation), subject to the
terms, conditions and limitations set forth herein. Article 2 - Commencement and
Termination A. This Contract shall become effective at 12:01 a.m., Eastern
Standard Time, July 1, 2019, with respect to losses arising out of loss
occurrences commencing at or after that time and date, and shall remain in force
until 12:01 a.m., Eastern Standard Time, July 1, 2020. B. Notwithstanding the
provisions of paragraph A above, the Company may terminate a Subscribing
Reinsurer's percentage share in this Contract at any time by giving written
notice to the Subscribing Reinsurer in the event any of the following
circumstances occur: 1. The Subscribing Reinsurer's policyholders' surplus (or
its equivalent under the Subscribing Reinsurer's accounting system) at the
inception of this Contract has been reduced by 20.0% or more of the amount of
surplus (or the applicable equivalent) 12 months prior to that date; or 2. The
Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at any time during the term of this
Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial 19\F7V1075 Page 1



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre004.jpg]
statement filed with regulatory authorities and available to the public as of
the inception of this Contract; or 3. The Subscribing Reinsurer's A.M. Best's
rating has been assigned or downgraded below A- and/or Standard & Poor's rating
has been assigned or downgraded below BBB+; or 4. The Subscribing Reinsurer has
become, or has announced its intention to become, merged with, acquired by or
controlled by any other entity or individual(s) not controlling the Subscribing
Reinsurer's operations previously; or 5. A State Insurance Department or other
legal authority has ordered the Subscribing Reinsurer to cease writing business;
or 6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or 7. The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company's prior written consent; or 8. The Subscribing Reinsurer has
ceased assuming new or renewal property or casualty treaty reinsurance business;
or 9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid; or 10. The Subscribing
Reinsurer has failed to comply with the funding requirements set forth in the
Reserves Article. C. The "term of this Contract" as used herein shall mean the
period from 12:01 a.m., Eastern Standard Time, July 1, 2019 to 12:01 a.m.,
Eastern Standard Time, July 1, 2020. However, if this Contract is terminated,
the "term of this Contract" as used herein shall mean the period from 12:01
a.m., Eastern Standard Time, July 1, 2019 to the effective time and date of
termination. D. If this Contract is terminated or expires while a loss
occurrence covered hereunder is in progress, the Reinsurer's liability hereunder
shall, subject to the other terms and conditions of this Contract, be determined
as if the entire loss occurrence had occurred prior to the termination or
expiration of this Contract, provided that no part of such loss occurrence is
claimed against any renewal or replacement of this Contract. 19\F7V1075 Page 2



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre005.jpg]
Article 3 - Territory The territorial limits of this Contract shall be identical
with those of the Company's policies, excluding risks located in the State of
Florida. Article 4 - Exclusions A. This Contract does not apply to and
specifically excludes the following: 1. Reinsurance assumed by the Company under
obligatory reinsurance agreements, except business assumed by the Company from
Citizens Property Insurance Corporation. 2. Hail damage to growing or standing
crops. 3. Business rated, coded or classified as Flood insurance or which should
have been rated, coded or classified as such. 4. Business rated, coded or
classified as Mortgage Impairment and Difference in Conditions insurance or
which should have been rated, coded or classified as such. 5. Title insurance
and all forms of Financial Guarantee, Credit and Insolvency. 6. Aviation, Ocean
Marine, Boiler and Machinery, Fidelity and Surety, Accident and Health, Animal
Mortality and Workers Compensation and Employers Liability. 7. Errors and
Omissions, Malpractice and any other type of Professional Liability insurance.
8. Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25.0% of the Company's property loss under the applicable original
policy. 9. Loss or liability as excluded under the provisions of the "War
Exclusion Clause" attached to and forming part of this Contract. 10. Nuclear
risks as defined in the "Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance (U.S.A.)" attached to and forming part of this Contract. 11. Loss or
liability excluded by the Pools, Associations and Syndicates Exclusion Clause
(Catastrophe) attached to and forming part of this Contract and any assessment
or similar demand for payment related to the FHCF or Citizens Property Insurance
Corporation. 12. Loss or liability of the Company arising by contract, operation
of law, or otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, 19\F7V1075 Page 3



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre006.jpg]
pool, association, fund or other arrangement, however denominated, established
or governed, which provides for any assessment of or payment or assumption by
the Company of part or all of any claim, debt, charge, fee or other obligation
of an insurer, or its successors or assigns, which has been declared by any
competent authority to be insolvent, or which is otherwise deemed unable to meet
any claim, debt, charge, fee or other obligation in whole or in part. 13. Losses
in the respect of overhead transmission and distribution lines other than those
on or within 150 meters (or 500 feet) of the insured premises. 14. Mold, unless
resulting from a peril otherwise covered under the policy involved. 15. Loss or
liability as excluded under the provisions of the "Terrorism Exclusion" attached
to and forming part of this Contract. 16. All property loss, damage,
destruction, erasure, corruption or alteration of Electronic Data from any cause
whatsoever (including, but not limited to, Computer Virus) or loss of use,
reduction in functionality, cost, expense or whatsoever nature resulting
therefrom, unless resulting from a peril otherwise covered under the policy
involved. "Electronic Data" as used herein means facts, concepts and information
converted to a form usable for communications, interpretation or processing by
electronic and electromechanical data processing or electronically-controlled
equipment and includes programs, software and other coded instructions for the
processing and manipulation of data or the direction and manipulation of such
equipment. "Computer Virus" as used herein means a set of corrupting, harmful or
otherwise unauthorized instructions or code, including a set of
maliciously-introduced, unauthorized instructions or code, that propagate
themselves through a computer system network of whatsoever nature. However, in
the event that a peril otherwise covered under the policy results from any of
the matters described above, this Contract, subject to all other terms and
conditions, will cover physical damage directly caused by such listed peril.
Article 5 - Retention and Limit A. The Company shall retain and be liable for
the first $2,000,000 of ultimate net loss arising out of each loss occurrence.
The Reinsurer shall then be liable for the amount by which such ultimate net
loss exceeds the Company's retention (subject to the provisions of paragraph B
below), but the liability of the Reinsurer shall not exceed $18,000,000 of
ultimate net loss, as respects any one loss occurrence, nor shall it exceed
$18,000,000, in all during the term of this Contract. B. Notwithstanding the
provisions of paragraph A above, no claim shall be made hereunder unless and
until the Company's subject excess ultimate net loss arising out of loss
occurrences commencing during the term of this Contract exceeds $18,000,000 in
the aggregate. "Subject excess ultimate net loss" as used herein shall mean the
amount, if any, by which the Company's ultimate net loss arising out of any one
loss occurrence 19\F7V1075 Page 4



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre007.jpg]
exceeds $2,000,000, but said amount shall not exceed $18,000,000 in excess of
$2,000,000 as respects any one loss occurrence. C. Notwithstanding the
provisions above, no claim shall be made as respects losses arising out of loss
occurrences commencing during the term of this Contract unless at least two
risks insured or reinsured by the Company are involved in such loss occurrence.
For purposes hereof, the Company shall be the sole judge of what constitutes
"one risk." Article 6 - Other Reinsurance The Company shall be permitted to
carry other reinsurance, recoveries under which shall inure solely to the
benefit of the Company and be entirely disregarded in applying all of the
provisions of this Contract. Article 7 - Definitions A. "Loss adjustment
expense," regardless of how such expenses are classified for statutory reporting
purposes, as used in this Contract shall mean all costs and expenses allocable
to a specific claim that are incurred by the Company in the investigation,
appraisal, adjustment, settlement, litigation, defense or appeal of a specific
claim, including court costs and costs of supersedeas and appeal bonds, and
including a) pre-judgment interest, unless included as part of the award or
judgment; b) post-judgment interest; c) legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto,
including Declaratory Judgment Expense; and d) expenses and a pro rata share of
salaries of the Company field employees, and expenses of other Company employees
who have been temporarily diverted from their normal and customary duties and
assigned to the field adjustment of losses covered by this Contract. Loss
adjustment expense as defined above does not include unallocated loss adjustment
expense. Unallocated loss adjustment expense includes, but is not limited to,
salaries and expenses of employees, other than in (d) above, and office and
other overhead expenses. B. "Loss in excess of policy limits" and "extra
contractual obligations" as used in this Contract shall mean: 1. "Loss in excess
of policy limits" shall mean 90.0% of any amount paid or payable by the Company
in excess of its policy limits, but otherwise within the terms of its policy,
such loss in excess of the Company's policy limits having been incurred because
of, but not limited to, failure by the Company to settle within the policy
limits or by reason of the Company's alleged or actual negligence, fraud or bad
faith in rejecting an offer of settlement or in the preparation of the defense
or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action. Any loss
in excess of policy limits that is made in connection with this Contract shall
not exceed 25.0% of the actual catastrophe loss. 2. "Extra contractual
obligations" shall mean 90.0% of any punitive, exemplary, compensatory or
consequential damages paid or payable by the Company, not covered by any other
provision of this Contract and which arise from the handling of 19\F7V1075 Page
5



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre008.jpg]
any claim on business subject to this Contract, such liabilities arising because
of, but not limited to, failure by the Company to settle within the policy
limits or by reason of the Company's alleged or actual negligence, fraud or bad
faith in rejecting an offer of settlement or in the preparation of the defense
or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action. An extra
contractual obligation shall be deemed, in all circumstances, to have occurred
on the same date as the loss covered or alleged to be covered under the policy.
Any extra contractual obligations that are made in connection with this Contract
shall not exceed 25.0% of the actual catastrophe loss. Notwithstanding anything
stated herein, this Contract shall not apply to any loss in excess of policy
limits or any extra contractual obligation incurred by the Company as a result
of any fraudulent and/or criminal act by any officer or director of the Company
acting individually or collectively or in collusion with any individual or
corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder. C. "Policies" as used in
this Contract shall mean all policies, contracts and binders of insurance or
reinsurance. D. "Ultimate net loss" as used in this Contract shall mean the sum
or sums (including loss in excess of policy limits, extra contractual
obligations and loss adjustment expense, as defined herein) paid or payable by
the Company in settlement of claims and in satisfaction of judgments rendered on
account of such claims, after deduction of all salvage, all recoveries and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Contract are not
recoverable until the Company's ultimate net loss has been ascertained. Article
8 - Loss Occurrence A. The term "loss occurrence" shall mean the sum of all
individual losses directly occasioned by a storm or storm system that has been
declared by a Reporting Agency to be a hurricane at landfall, which may include,
by way of example, windstorm, hail, tornado, hurricane, tropical storm, cyclone
caused by, resulting from or occurring during such storm or storm system (each,
a "hurricane"), all individual losses sustained during any period (a) from and
after 12:00 a.m. Eastern Standard Time on the date a watch, warning, advisory,
or other bulletin (whether for wind, flood or otherwise) for such hurricane is
first issued by the National Hurricane Center ("NHC") or its successor or any
other division of the National Weather Service ("NWS"), (b) continuing for a
time period thereafter during which such hurricane continues, regardless of its
category rating or lack thereof and regardless of whether the watch, warning, or
advisory or other bulletin remains in effect for such hurricane and (c) ending
96 hours following the issuance of the last watch, warning or advisory or other
bulletin for such hurricane or related to such hurricane by the NHC or its
successor or any other division of the NWS. However, the hurricane need not be
limited to one state or province or states or provinces contiguous thereto. B.
For all loss occurrences hereunder, the Company may choose the date and time
when any such period of consecutive hours commences, provided that no period
commences earlier than the date and time of the occurrence of the first recorded
individual loss sustained by 19\F7V1075 Page 6



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre009.jpg]
the Company arising out of that disaster, accident, or loss or series of
disasters, accidents, or losses. Furthermore, only one such hourly limitation as
set forth in paragraph A shall apply with respect to one event. C. It is
understood that losses arising from a combination of two or more perils as a
result of the same event may be considered as having arisen from one loss
occurrence. Notwithstanding the foregoing, the hourly limitations as stated
above shall not be exceeded as respects the applicable perils, and no single
loss occurrence shall encompass a time period greater than the hourly limitation
set forth in paragraph A above. Article 9 - Loss Notices and Settlements A.
Whenever losses sustained by the Company are reserved by the Company for an
amount greater than 50.0% of the Company's retention hereunder and/or appear
likely to result in a claim, the Company shall notify the Subscribing Reinsurers
and shall provide updates related to development of such losses. The Reinsurer
shall have the right to participate in the adjustment of such losses at its own
expense. B. All loss settlements made by the Company, provided they are within
the terms of this Contract and the terms of the original policy (with the
exception of loss in excess of policy limits or extra contractual obligations
coverage, if any, under this Contract), shall be binding upon the Reinsurer, and
the Reinsurer agrees to pay all amounts for which it may be liable upon receipt
of reasonable evidence of the amount paid by the Company. Article 10 - Cash Call
Notwithstanding the provisions of the Loss Notices and Settlements Article, upon
the request of the Company, the Reinsurer shall pay any amount with regard to a
loss settlement or settlements that are scheduled to be made (including any
payments projected to be made) within the next 20 days by the Company, subject
to receipt by the Reinsurer of a satisfactory proof of loss. Such agreed payment
shall be made within 10 days from the date the demand for payment was
transmitted to the Reinsurer. Article 11 - Salvage and Subrogation The Reinsurer
shall be credited with salvage (i.e., reimbursement obtained or recovery made by
the Company, less the actual cost, excluding salaries of officials and employees
of the Company and sums paid to attorneys as retainer, of obtaining such
reimbursement or making such recovery) on account of claims and settlements
involving reinsurance hereunder. Salvage thereon shall always be used to
reimburse the excess carriers in the reverse order of their priority according
to their participation before being used in any way to reimburse the Company for
its primary loss. The Company hereby agrees to enforce its rights to salvage or
subrogation relating to any loss, a part of which loss was sustained by the
Reinsurer, and to prosecute all claims arising out of such rights, if, in the
Company's opinion, it is economically reasonable to do so. 19\F7V1075 Page 7



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre010.jpg]
Article 12 - Reinsurance Premium A. As premium for reinsurance coverage provided
by this Contract, the Company shall pay the Reinsurer a premium equal to the
product of the following (or a pro rata portion thereof in the event the term of
this Contract is less than 12 months), subject to a minimum premium in the
amount of $[***] (or a pro rata portion thereof in the event the term of this
Contract is less than 12 months): 1. The annual deposit premium of $[***]; times
2. The percentage calculated by dividing (a) the actual Average Annual Loss
("AAL") determined by the Company's wind insurance in force on September 30,
2019, by (b) the original AAL of the amount of $[***]. The Company's AAL shall
be derived by averaging the applicable data produced by Applied Insurance
Research (AIR) Touchstone v5.1 and Risk Management Solutions (RMS) RiskLink v17
catastrophe modeling software, in the long-term perspective, including secondary
uncertainty and loss amplification, but excluding storm surge. It is understood
that the calculation of the actual AAL shall be based on the amount of
$18,000,000. B. The Company shall pay the Reinsurer an annual deposit premium in
the amount of $[***], in four equal installments in the amount of $[***], on
July 1 and October 1 of 2019, and on January 1 and April 1 of 2020. However, in
the event this Contract is terminated, there shall be no deposit premium
installments due after the effective date of termination. C. On or before June
30, 2020, the Company shall provide a report to the Reinsurer setting forth the
premium due hereunder for the term of this Contract, computed in accordance with
paragraph A above, and any additional premium due the Reinsurer or return
premium due the Company shall be remitted promptly. Article 13 - Sanctions
Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party. Article
14 - Late Payments A. The provisions of this Article shall not be implemented
unless specifically invoked, in writing, by one of the parties to this Contract.
B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party 19\F7V1075 Page 8



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre011.jpg]
agrees to pay, an interest charge on the amount past due calculated for each
such payment on the last business day of each month as follows: 1. The number of
full days which have expired since the due date or the last monthly calculation,
whichever the lesser; times 2. 1/365ths of the six-month United States Treasury
Bill rate as quoted in The Wall Street Journal on the first business day of the
month for which the calculation is made; times 3. The amount past due, including
accrued interest. It is agreed that interest shall accumulate until payment of
the original amount due plus interest charges have been received by the
Intermediary. C. The establishment of the due date shall, for purposes of this
Article, be determined as follows: 1. As respects the payment of routine
deposits and premiums due the Reinsurer, the due date shall be as provided for
in the applicable section of this Contract. In the event a due date is not
specifically stated for a given payment, it shall be deemed due 30 days after
the date of transmittal by the Intermediary of the initial billing for each such
payment. 2. Any claim or loss payment due the Company hereunder shall be deemed
due 10 days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer. 3. As respects a "cash call" made in accordance
with the Cash Call Article, payment shall be deemed due 10 days after the demand
for payment is transmitted to the Reinsurer. If such loss or claim payment is
not received within the 10 days, interest shall accrue on the payment or amount
overdue in accordance with paragraph B above, from the date the demand for
payment was transmitted to the Reinsurer. 4. As respects any payment, adjustment
or return due either party not otherwise provided for in subparagraphs 1, 2, and
3 of this paragraph C, the due date shall be as provided for in the applicable
section of this Contract. In the event a due date is not specifically stated for
a given payment, it shall be deemed due 10 days following transmittal of written
notification that the provisions of this Article have been invoked. For purposes
of interest calculations only, amounts due hereunder shall be deemed paid upon
receipt by the Intermediary. D. Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from contesting the validity of any claim,
or from participating in the defense of any claim or suit, or prohibiting either
party from contesting the validity of any payment or from initiating any
arbitration or other proceeding in accordance with the provisions of this
Contract. If the debtor party prevails in an arbitration or other proceeding,
then any interest charges due hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such 19\F7V1075 Page 9



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre012.jpg]
proceeding, then the interest charge on the amount determined to be due
hereunder shall be calculated in accordance with the provisions set forth above
unless otherwise determined by such proceedings. If a debtor party advances
payment of any amount it is contesting, and proves to be correct in its
contestation, either in whole or in part, the other party shall reimburse the
debtor party for any such excess payment made plus interest on the excess amount
calculated in accordance with this Article. E. Interest charges arising out of
the application of this Article that are $1,000 or less from any party shall be
waived unless there is a pattern of late payments consisting of three or more
items over the course of any 12-month period. Article 15 - Offset The Company
and the Reinsurer may offset any balance or amount due from one party to the
other under this Contract or any other contract heretofore or hereafter entered
into between the Company and the Reinsurer, whether acting as assuming reinsurer
or ceding company. The provisions of this Article shall not be affected by the
insolvency of either party. Article 16 - Access to Records The Reinsurer or its
designated representatives shall have access at any reasonable time to all
records of the Company which pertain in any way to this reinsurance, provided
the Reinsurer gives the Company at least 15 days prior notice of request for
such access. However, a Subscribing Reinsurer or its designated representatives
shall not have any right of access to the records of the Company if it is not
current in all undisputed payments due the Company. "Undisputed" as used herein
shall mean any amount that the Subscribing Reinsurer has not contested in
writing to the Company specifying the reason(s) why the payments are disputed.
Article 17 - Liability of the Reinsurer A. The liability of the Reinsurer shall
follow that of the Company in every case and be subject in all respects to all
the general and specific stipulations, clauses, waivers and modifications of the
Company's policies and any endorsements thereon. However, in no event shall this
be construed in any way to provide coverage outside the terms and conditions set
forth in this Contract. B. Nothing herein shall in any manner create any
obligations or establish any rights against the Reinsurer in favor of any third
party or any persons not parties to this Contract. Article 18 - Net Retained
Lines (BRMA 32E) A. This Contract applies only to that portion of any policy
which the Company retains net for its own account (prior to deduction of any
underlying reinsurance specifically permitted in this Contract), and in
calculating the amount of any loss hereunder and also in computing the amount or
amounts in excess of which this Contract attaches, only loss or losses in
respect 19\F7V1075 Page 10



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre013.jpg]
of that portion of any policy which the Company retains net for its own account
shall be included. B. The amount of the Reinsurer's liability hereunder in
respect of any loss or losses shall not be increased by reason of the inability
of the Company to collect from any other reinsurer(s), whether specific or
general, any amounts which may have become due from such reinsurer(s), whether
such inability arises from the insolvency of such other reinsurer(s) or
otherwise. Article 19 - Errors and Omissions (BRMA 14F) Inadvertent delays,
errors or omissions made in connection with this Contract or any transaction
hereunder shall not relieve either party from any liability which would have
attached had such delay, error or omission not occurred, provided always that
such error or omission is rectified as soon as possible after discovery. Article
20 - Currency (BRMA 12A) A. Whenever the word "Dollars" or the "$" sign appears
in this Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars. B. Amounts
paid or received by the Company in any other currency shall be converted to
United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company. Article 21 - Taxes (BRMA 50B) In
consideration of the terms under which this Contract is issued, the Company will
not claim a deduction in respect of the premium hereon when making tax returns,
other than income or profits tax returns, to any state or territory of the
United States of America or the District of Columbia. Article 22 - Federal
Excise Tax (BRMA 17D) A. The Reinsurer has agreed to allow for the purpose of
paying the Federal Excise Tax the applicable percentage of the premium payable
hereon (as imposed under Section 4371 of the Internal Revenue Code) to the
extent such premium is subject to the Federal Excise Tax. B. In the event of any
return of premium becoming due hereunder the Reinsurer will deduct the
applicable percentage from the return premium payable hereon and the Company or
its agent should take steps to recover the tax from the United States
Government. 19\F7V1075 Page 11



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre014.jpg]
Article 23 - Foreign Account Tax Compliance Act A. To the extent the Reinsurer
is subject to the deduction and withholding of premium payable hereon as set
forth in the Foreign Account Tax Compliance Act (Sections 1471-1474 of the
Internal Revenue Code), the Reinsurer shall allow such deduction and withholding
from the premium payable under this Contract. B. In the event of any return of
premium becoming due hereunder, the return premium shall be determined and paid
in full without regard to any amounts deducted or withheld under paragraph A of
this Article. In the event the Company or its agent recovers such premium
deductions and withholdings on the return premium from the United States
Government, the Company or its agent shall reimburse the Reinsurer for such
amounts. Article 24 - Reserves A. The Reinsurer agrees to fund its share of
amounts, including but not limited to, the Company's ceded unearned premium and
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences) (hereinafter referred to as "Reinsurer's Obligations") by: 1.
Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or 2. Escrow accounts for the benefit of the Company; and/or 3.
Cash advances; if the Reinsurer: 1. Is unauthorized in any state of the United
States of America or the District of Columbia having jurisdiction over the
Company and if, without such funding, a penalty would accrue to the Company on
any financial statement it is required to file with the insurance regulatory
authorities involved; or 2. Has an A.M. Best Company's rating equal to or below
B++ at the inception of this Contract. The Reinsurer, at its sole option, may
fund in other than cash if its method and form of funding are acceptable to the
insurance regulatory authorities involved. B. With regard to funding in whole or
in part by letters of credit, it is agreed that each letter of credit will be in
a form acceptable to insurance regulatory authorities involved, will be issued
for a term of at least one year and will include an "evergreen clause," which
automatically extends the term for at least one additional year at each
expiration date unless written notice of non-renewal is given to the Company not
less than 30 days prior to said expiration date. The Company and the Reinsurer
further agree, notwithstanding anything to the 19\F7V1075 Page 12



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre015.jpg]
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes: 1. To reimburse itself for the Reinsurer's share of unearned
premiums returned to insureds on account of policy cancellations, unless paid in
cash by the Reinsurer; 2. To reimburse itself for the Reinsurer's share of
losses and/or loss adjustment expense paid under the terms of policies reinsured
hereunder, unless paid in cash by the Reinsurer; 3. To reimburse itself for the
Reinsurer's share of any other amounts claimed to be due hereunder, unless paid
in cash by the Reinsurer; 4. To fund a cash account in an amount equal to the
Reinsurer's share of amounts, including but not limited to, the Reinsurer's
Obligations as set forth above, funded by means of a letter of credit which is
under non-renewal notice, if said letter of credit has not been renewed or
replaced by the Reinsurer 10 days prior to its expiration date; 5. To refund to
the Reinsurer any sum in excess of the actual amount required to fund the
Reinsurer's share of amounts, including but not limited to, the Reinsurer's
Obligations as set forth above, if so requested by the Reinsurer. In the event
the amount drawn by the Company on any letter of credit is in excess of the
actual amount required for B(1), B(2) or B(4), or in the case of B(3), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. Article 25 - Insolvency A. In the event of
the insolvency of the Company, this reinsurance shall be payable directly to the
Company or to its liquidator, receiver, conservator or statutory successor on
the basis of the liability of the Company without diminution because of the
insolvency of the Company or because the liquidator, receiver, conservator or
statutory successor of the Company has failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver, conservator or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of a claim against the Company indicating the policy or bond
reinsured which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the Company or its liquidator,
receiver, conservator or statutory successor. The expense thus incurred by the
Reinsurer shall be chargeable, subject to the approval of the Court, against the
Company as part of the expense of conservation or liquidation to the extent of a
pro rata share of the benefit which may accrue to the Company solely as a result
of the defense undertaken by the Reinsurer. 19\F7V1075 Page 13



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre016.jpg]
B. Where two or more Subscribing Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company. C. It is further understood and agreed
that, in the event of the insolvency of the Company, the reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company or to its
liquidator, receiver or statutory successor, except as provided by Section
4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the Company or (2) where the Reinsurer with the consent of the
direct insured or insureds has assumed such policy obligations of the Company as
direct obligations of the Reinsurer to the payees under such policies and in
substitution for the obligations of the Company to such payees. Article 26 -
Arbitration A. As a condition precedent to any right of action hereunder, in the
event of any dispute or difference of opinion hereafter arising with respect to
this Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots. B. Each
party shall present its case to the Arbiters within 30 days following the date
of appointment of the Umpire. The Arbiters shall consider this Contract as an
honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction. C. If more than one Subscribing Reinsurer is involved in the same
dispute, all such Subscribing Reinsurers shall, at the option of the Company,
constitute and act as one party for purposes of this Article and communications
shall be made by the Company to each of the Subscribing Reinsurers constituting
one party, provided, however, that nothing herein shall impair the rights of
such Subscribing Reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the Subscribing Reinsurers
participating under the terms of this Contract from several to joint. D. Each
party shall bear the expense of its own Arbiter, and shall jointly and equally
bear with the other the expense of the Umpire and of the arbitration. In the
event that the two 19\F7V1075 Page 14



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre017.jpg]
Arbiters are chosen by one party, as above provided, the expense of the
Arbiters, the Umpire and the arbitration shall be equally divided between the
two parties. E. Any arbitration proceedings shall take place at a location
mutually agreed upon by the parties to this Contract, but notwithstanding the
location of the arbitration, all proceedings pursuant hereto shall be governed
by the law of the state in which the Company has its principal office. Article
27 - Service of Suit (BRMA 49C) (Applicable if the Reinsurer is not domiciled in
the United States of America, and/or is not authorized in any State, Territory
or District of the United States where authorization is required by insurance
regulatory authorities) A. It is agreed that in the event the Reinsurer fails to
pay any amount claimed to be due hereunder, the Reinsurer, at the request of the
Company, will submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer's rights to commence an
action in any court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in
the United States. B. Further, pursuant to any statute of any state, territory
or district of the United States which makes provision therefor, the Reinsurer
hereby designates the party named in its Interests and Liabilities Agreement, or
if no party is named therein, the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his
successor or successors in office, as its true and lawful attorney upon whom may
be served any lawful process in any action, suit or proceeding instituted by or
on behalf of the Company or any beneficiary hereunder arising out of this
Contract. Article 28 - Severability (BRMA 72E) If any provision of this Contract
shall be rendered illegal or unenforceable by the laws, regulations or public
policy of any state, such provision shall be considered void in such state, but
this shall not affect the validity or enforceability of any other provision of
this Contract or the enforceability of such provision in any other jurisdiction.
Article 29 - Governing Law (BRMA 71B) This Contract shall be governed by and
construed in accordance with the laws of the State of Florida. Article 30 -
Confidentiality A. The Reinsurer hereby acknowledges that the documents,
information and data provided to it by the Company, whether directly or through
an authorized agent, in connection with the 19\F7V1075 Page 15



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre018.jpg]
placement and execution of this Contract, including all information obtained
through any audits and any claims information between the Company and the
Reinsurer, and any submission or other materials relating to any renewal
(hereinafter referred to as "Confidential Information") are proprietary and
confidential to the Company. B. Except as provided for in paragraph C below, the
Reinsurer shall not disclose any Confidential Information to any third parties,
including but not limited to the Reinsurer's subsidiaries and affiliates, other
insurance companies and their subsidiaries and affiliates, underwriting
agencies, research organizations, any unaffiliated entity engaged in modeling
insurance or reinsurance data, and statistical rating organizations. C.
Confidential Information may be used by the Reinsurer only in connection with
the performance of its obligations or enforcement of its rights under this
Contract and will only be disclosed when required by (1) retrocessionaires
subject to the business ceded to this Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial condition, (3) external
auditors performing an audit of the Reinsurer's records in the normal course of
business, or (4) the Reinsurer's legal counsel; provided that the Reinsurer
advises such parties of the confidential nature of the Confidential Information
and their obligation to maintain its confidentiality. The Company may require
that any third-party representatives of the Reinsurer agree, in writing, to be
bound by this Confidentiality Article or by a separate written confidentiality
agreement, containing terms no less stringent than those set forth in this
Article. If a third-party representative of the Reinsurer is not bound, in
writing, by this Confidentiality Article or by a separate written
confidentiality agreement, the Reinsurer shall be responsible for any breach of
this provision by such third-party representative of the Reinsurer. D.
Notwithstanding the above, in the event that the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Company with written notice of same at least 10 days prior to such release or
disclosure, to the extent legally permissible, and to use its best efforts to
assist the Company in maintaining the confidentiality provided for in this
Article. E. Any disclosure of Non-Public Personally Identifiable Information
shall comply with all state and federal statutes and regulations governing the
disclosure of Non-Public Personally Identifiable Information. "Non-Public
Personally Identifiable Information" shall be defined as this term or a similar
term is defined in any applicable state, provincial, territory, or federal law.
Disclosing or using this information for any purpose not authorized by
applicable law is expressly forbidden without the prior consent of the Company.
F. The parties agree that any information subject to privilege, including the
attorney-client privilege or attorney work product doctrine (collectively
"Privilege") shall not be disclosed to the Reinsurer until, in the Company's
opinion, such Privilege is deemed to be waived or otherwise compromised by
virtue of its disclosure pursuant to this Contract. Furthermore, the Reinsurer
shall not assert that any Privilege otherwise applicable to the Confidential
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract. G. The provisions of this Article shall extend to the
officers, directors and employees of the Reinsurer and its affiliates, and shall
be binding upon their successors and assigns. 19\F7V1075 Page 16



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre019.jpg]
Article 31 - Non-Waiver The failure of the Company or Reinsurer to insist on
compliance with this Contract or to exercise any right, remedy or option
hereunder shall not: (1) constitute a waiver of any rights contained in this
Contract, (2) prevent the Company or Reinsurer from thereafter demanding full
and complete compliance, (3) prevent the Company or Reinsurer from exercising
such remedy in the future, nor (4) affect the validity of this Contract or any
part thereof. Article 32 - Notices and Contract Execution A. Whenever a notice,
statement, report or any other written communication is required by this
Contract, unless otherwise specified, such notice, statement, report or other
written communication may be transmitted by certified or registered mail,
nationally or internationally recognized express delivery service, personal
delivery, electronic mail, or facsimile. With the exception of notices of
termination, first class mail is also acceptable. B. The use of any of the
following shall constitute a valid execution of this Contract or any amendments
thereto: 1. Paper documents with an original ink signature; 2. Facsimile or
electronic copies of paper documents showing an original ink signature; and/or
3. Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Contract, the terms "electronic record," "electronic
signature" and "electronic agent" shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto. C. This Contract may be executed in one or more
counterparts, each of which, when duly executed, shall be deemed an original.
Article 33 - Intermediary Aon Benfield Inc., or one of its affiliated
corporations duly licensed as a reinsurance intermediary, is hereby recognized
as the Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premiums,
return premiums, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating to this Contract will be transmitted to the
Company or the Reinsurer through the Intermediary. Payments by the Company to
the Intermediary will be deemed payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed payment to the Company only to the
extent that such payments are actually received by the Company. 19\F7V1075 Page
17



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre020.jpg]
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below: This __10____________ day
of __September_________________ in the year __2019______. FedNat Insurance
Company /s/ Michael Braun_______________________________________________________
19\F7V1075 Page 18



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre021.jpg]
War Exclusion Clause As regards interests which at time of loss or damage are on
shore, no liability shall attach hereto in respect of any loss or damage which
is occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority. 19\F7V1075



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre022.jpg]
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.) 1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks. 2. Without in any way restricting the operation of paragraph (1)
of this Clause, this Reinsurance does not cover any loss or liability accruing
to the Reassured, directly or indirectly and whether as Insurer or Reinsurer,
from any insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to: I. Nuclear reactor
power plants including all auxiliary property on the site, or II. Any other
nuclear reactor installation, including laboratories handling radioactive
materials in connection with reactor installations, and "critical facilities" as
such, or III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or waste materials, or IV. Installations other than those listed in
paragraph (2) III above using substantial quantities of radioactive isotopes or
other products of nuclear fission. 3. Without in any way restricting the
operations of paragraphs (1) and (2) hereof, this Reinsurance does not cover any
loss or liability by radioactive contamination accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
on property which is on the same site as a nuclear reactor power plant or other
nuclear installation and which normally would be insured therewith except that
this paragraph (3) shall not operate (a) where Reassured does not have knowledge
of such nuclear reactor power plant or nuclear installation, or (b) where said
insurance contains a provision excluding coverage for damage to property caused
by or resulting from radioactive contamination, however caused. However on and
after 1st January 1960 this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof. 4. Without in any way
restricting the operations of paragraphs (1), (2) and (3) hereof, this
Reinsurance does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, when such radioactive contamination is a named hazard specifically
insured against. 5. It is understood and agreed that this Clause shall not
extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard. 6. The
term "special nuclear material" shall have the meaning given it in the Atomic
Energy Act of 1954 or by any law amendatory thereof. 7. Reassured to be sole
judge of what constitutes: (a) substantial quantities, and (b) the extent of
installation, plant or site. Note.-Without in any way restricting the operation
of paragraph (1) hereof, it is understood and agreed that (a) all policies
issued by the Reassured on or before 31st December 1957 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply. (b) with respect to any risk located in Canada policies issued by
the Reassured on or before 31st December 1958 shall be free from the application
of the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.
12/12/57 N.M.A. 1119 BRMA 35B 19\F7V1075



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre023.jpg]
Pools, Associations and Syndicates Exclusion Clause (Catastrophe) It is hereby
understood and agreed that: A. This Contract excludes loss or liability arising
from: 1. Business derived directly or indirectly from any pool, association, or
syndicate which maintains its own reinsurance facilities. This subparagraph 1
shall not apply with respect to: a. Residual market mechanisms created by
statute. This Contract shall not extend, however, to afford coverage for
liability arising from the inability of any other participant or member in the
residual market mechanism to meet its obligations, nor shall this Contract
extend to afford coverage for liability arising from any claim against the
residual market mechanism brought by or on behalf of any insolvency fund (as
defined in the Insolvency Fund Exclusion Clause incorporated in this Contract).
For the purposes of this Clause, the California Earthquake Authority shall be
deemed to be a "residual market mechanism." b. Inter-agency or inter-government
joint underwriting or risk purchasing associations (however styled) created by
or permitted by statute or regulation. 2. Those perils insured by the Company
that the Company knows, at the time the risk is bound, to be insured by or in
excess of amounts insured or reinsured by any pool, association or syndicate
formed for the purpose of insuring oil, gas, or petro-chemical plants; oil or
gas drilling rigs; and/or aviation risks. This subparagraph 2 shall not apply:
a. If the total insured value over all interests of the risk is less than
$250,000,000. b. To interests traditionally underwritten as Inland Marine or
Stock or Contents written on a blanket basis. c. To Contingent Business
Interruption liability, except when it is known to the Company, at the time the
risk is bound, that the key location is insured by or through any pool,
association or syndicate formed for the purpose of insuring oil, gas, or
petro-chemical plants; oil or gas drilling rigs; and/or aviation risks; unless
the total insured value over all interests of the risk is less than
$250,000,000. B. With respect to loss or liability arising from the Company's
participation or membership in any residual market mechanism created by statute,
the Company may include in its ultimate net loss only amounts for which the
Company is assessed as a direct consequence of a covered loss occurrence,
subject to the following provisions: 1. Recovery is limited to perils otherwise
protected hereunder. 2. In the event the terms of the Company's participation or
membership in any such residual market mechanism permit the Company to recoup
any such direct 19\F7V1075 Page 1 of 2



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre024.jpg]
assessment attributed to a loss occurrence by way of a specific policy premium
surcharge or similar levy on policyholders, the amount received by the Company
as a result of such premium surcharge or levy shall reduce the Company's
ultimate net loss for such loss occurrence. 3. The result of any rate increase
filing permitted by the terms of the Company's participation or membership in
any such residual market mechanism following any assessment shall have no effect
on the Company's ultimate net loss for any covered loss occurrence. 4. The
result of any premium tax credit filing permitted by the terms of the Company's
participation or membership in any such residual market mechanism following any
assessment shall reduce the Company's ultimate net loss for any covered loss
occurrence. 5. The Company may not include in its ultimate net loss any amount
resulting from an assessment that, pursuant to the terms of the Company's
participation or membership in the residual market mechanism, the Company is
required to pay only after such assessment is collected from the policyholder.
6. The ultimate net loss hereunder shall not include any monies expended to
purchase or retire bonds as a consequence of being a member of a residual market
mechanism nor any fines or penalties imposed on the Company for late payment. 7.
If, however, a residual market mechanism only provides for assessment based on
an aggregate of losses in any one contract or plan year of said mechanism, then
the amount of that assessment to be included in the ultimate net loss for any
one loss occurrence shall be determined by multiplying the Company's share of
the aggregate assessment by a factor derived by dividing the Company's ultimate
net loss (net of the assessment) with respect to the loss occurrence by the
total of all of its ultimate net losses (net of assessments) from all loss
occurrences included by the mechanism in determining the assessment. 8/1/2012
19\F7V1075 Page 2 of 2



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre025.jpg]
Terrorism Exclusion (Property Treaty Reinsurance) Notwithstanding any provision
to the contrary within this Contract or any amendment thereto, it is agreed that
this Contract excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any act of terrorism, as defined herein, regardless of any other cause or
event contributing concurrently or in any other sequence to the loss. An act of
terrorism includes any act, or preparation in respect of action, or threat of
action designed to influence the government de jure or de facto of any nation or
any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which: 1. Involves violence against one or more persons,
or 2. Involves damage to property; or 3. Endangers life other than the person
committing the action; or 4. Creates a risk to health or safety of the public or
a section of the public; or 5. Is designed to interfere with or disrupt an
electronic system. This Contract also excludes loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from or arising
out of or in connection with any action in controlling, preventing, suppressing,
retaliating against or responding to any act of terrorism. Notwithstanding the
above and subject otherwise to the terms, conditions, and limitations of this
Contract, in respect only of personal lines, this Contract will pay actual loss
or damage (but not related cost and expense) caused by any act of terrorism
provided such act is not directly or indirectly caused by, contributed to by,
resulting from or arising out of or in connection with radiological, biological,
chemical, or nuclear pollution or contamination. 19\F7V1075



--------------------------------------------------------------------------------



 
[exhibit105-19xf7v1075xre026.jpg]
The Interests and Liabilities Agreements, constituting 9 pages in total, have
been omitted from this exhibit because such agreements are not material and
would be competitively harmful if publicly disclosed. 19\F7V1075



--------------------------------------------------------------------------------



 